Citation Nr: 0843329	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for low back pain, 
currently evaluated as 10 percent disabling prior to April 
12, 2007, and as 20 percent disabling from April 12, 2007, to 
include the issue of associated numbness and tingling in the 
lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1973, and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for numbness and tingling of the lower 
extremities, and continued the veteran's evaluation for her 
service connected back disability at a 10 percent evaluation.  
During the course of this appeal, the veteran's evaluation 
for her service connected back disability was increased to 20 
percent, from April 12, 2007, based on a report of VA 
examination in April 2007.  Further, the veteran indicated, 
in hearing testimony before the undersigned Veterans Law 
Judge in July 2006, that she had intended to file an appeal 
for an increase in her back disability, and that numbness and 
tingling of the lower extremities was part of that 
disability.  Therefore the issue on appeal is as noted above.  


FINDINGS OF FACT

1.  Prior to April 12, 2007, the veteran's service connected 
back disability was manifested by pain and slight limitation 
of motion.  The veteran does not have any neurological back 
disabilities that are related to her service connected 
disability.

2.  From April 12, 2007, the veteran's service connected back 
disability was manifested by pain and slight limitation of 
motion.  The veteran does not have any neurological back 
disabilities that are related to her service connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
prior to April 12, 2007, for the veteran's service connected 
low back pain, have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).

2.  The criteria for an evaluation in excess of 20 percent, 
from April 12, 2007, for the veteran's service connected low 
back pain, have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in January 2004, March 2006, January 2007, and 
March 2007.  These letters informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  The 
veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by 
March 2006 and March 2007 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).  
 
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2008).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).
 
The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243). 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted, while a 
40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is applied.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5243 (2008).

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable anklyosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the criteria for rating spine disabilities 
include symptoms such as pain, stiffness, aching, etc., if 
present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003). 

Historically, the Board points out that the veteran was 
originally granted service connection for back pain as 
secondary to her service connected post operative removal of 
a right calcaneal spur with secondary residuals of damage to 
a peroneal nerve, at a noncompensable level, by a June 1995 
rating decision.  The veteran was granted service connection 
at that time because the RO found there was evidence of 
record showing that the veteran developed pain in her low 
back after being fitted with a cast following right foot 
surgery in May 1992.  The RO also found that the cast had to 
be removed early due to low back pain.  The Board also points 
out that the veteran is currently in receipt of a 30 percent 
evaluation for the residuals of a right heel spur, with 
residual nerve damage.  The evidence of record shows that the 
cast was too tight, resulting in some possible damage to the 
veteran's peroneal nerve.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service connected back pain.  Initially, the Board points out 
that the preponderance of the evidence of record shows that 
the veteran's current reports of numbness and tingling are 
not related to her service connected back disability, and the 
veteran currently has no neurological deficits related to her 
service connected back disability.  In this regard, the Board 
finds particularly probative the report of an April 2007 VA 
examination.  At that time, the veteran's medical history was 
noted, his claims file was reviewed, and a thorough 
examination was conducted.  The examiner specifically noted 
that the history showed that the veteran had consistently 
reported to multiple medical providers that she believed the 
cast that was applied to her right leg in 1991 was too tight, 
and caused nerve damage.  She further indicated that she felt 
that the pain in her right leg from the cast "messed up" 
her back, and was the beginning of her back condition.  It 
was noted that a 2004 VA examination addressed the 
possibility of the right leg cast causing her complaints of 
both back pain and right leg numbness, and that the 2004 
examiner had indicated that it would be "hard to say" that 
five weeks in a cast would be the sole cause of her 
osteoarthritis of the lumbar spine.  It was also noted the 
previous examiner indicated that a cast can alter gait and 
cause a flare up of arthritis that the veteran may not have 
known she had.  It was also noted that the right leg numbness 
claim was denied at that time because an EMG performed in 
December 2001 failed to show right peroneal nerve damage.

The examiner noted that the veteran did have loss of range of 
motion of the lumbar spine due to pain, however, she had no 
definitive radicular findings on exam beyond decreased 
vibration sense and light touch in the right foot compared to 
the left, a mildly depressed right knee jerk reflex, and 
mildly decreased muscle strength of both the right and left 
ankles.  Straight leg raising was negative.  Imaging studies 
were consistent with degenerative changes in the low thoracic 
and lumbar spine.  EMG testing performed in June 2006 failed 
to show the denervation of the right gastrocnemius muscle 
identified by the 2001 EMG, suggesting healing of the 
peripheral nerve innervating the right gastrocnemius muscle, 
but did show pathology in the S1 nerve root distribution 
bilaterally that was not present in 2001.  The examiner 
however indicated that the area of the veteran's right leg in 
which she indicated she feels numbness and tingling does not 
correspond to the S1 nerve root dermatome.  The examiner 
concluded that there was no evidence on physical examination, 
imaging studies, or electrophysiologic studies to show a 
relationship between the veteran's back condition and the 
reported right leg numbness and tingling sensation.  The 
examiner felt that these findings were consistent with the 
history of the veteran. 

The examiner further indicated that the question of whether 
the application of a cast to the right leg caused localized 
nerve damage was resolved in the 2004 exam, where no evidence 
of peroneal injury was found.  Absence of localized nerve 
damage to both the peroneal nerve and the sural nerve on the 
2006 EMG further confirmed the absence of localized permanent 
peripheral nerve damage as a result of the casting.

The examiner indicated that the veteran does have significant 
disability from her back condition with limitation of motion, 
however, the etiology appears to be primarily from 
osteoarthritis, and although there is evidence on MRI of 
degenerative changes of the T12 and L2 discs without nerve 
root impingement, the veteran had no physical examination 
findings consistent with either a T12 or L2 radiculopathy.  
The examiner did indicate that whether wearing a cast on her 
right leg for 5 weeks directly caused the veteran's back 
condition and her subsequent disability could not be 
determined without resorting to speculation; however, the 
available evidence was conclusive that application of the 
cast in 1991 did not cause permanent nerve damage resulting 
in numbness and tingling of the right leg, and the right leg 
numbness, as reported, is not consistent with the spinal 
nerve roots most likely to be affected by the demonstrated 
thoracic and lumbar spine degenerative conditions.  Thus, the 
Board finds that the preponderance of the evidence of record 
shows that the veteran's current reports of numbness and 
tingling of the extremities is not related to her service 
connected back disability, and as such a separate rating is 
not warranted for any neurological findings.

The evidence as cited above from the veteran's 2004 and 2007 
VA examinations also appears to cast some doubt as to whether 
the entirety of the veteran's current back complaints, 
including osteoarthritis of both the thoracic and lumbar 
spines, is related to service.  However, even if the Board 
were to consider the entirety of the veteran's back 
complaints to be related to service, the Board finds that the 
criteria for a higher evaluation are not met.

For the time period prior to April 12, 2007, in order to 
warrant a higher evaluation, the veteran would have to be 
found to have forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Reviewing the report of the veteran's February 
2004 VA examination, the veteran was found to have reports of 
severe back pain, radiating down from her right calf to her 
back, which caused her problems with sitting, standing, and 
lifting.  On exam, she was noted to limp slightly, and have 
tenderness over her lumbosacral region and some in her right 
side sciatic notch.  She had forward flexion to 80 degrees, 
right lateral flexion to 20 degrees, and right lateral 
rotation to 30 degrees.  She had left lateral flexion to 30 
degrees and left lateral rotation to 30 degrees.  Extension 
was to 10 degrees.  The examiner noted that it was hard to 
say that 5 weeks in a cast was the sole cause of her 
osteoarthritis.  There was no evidence of muscle spasm or 
guarding.  Thus, as the veteran had a flexion of 80 degrees, 
a combined range of motion greater than 120 degrees, and no 
evidence of muscle spasm or guarding, the Board finds that 
the criteria for a higher evaluation for the veteran's 
service connected back disability for this period have not 
been met.

For the time period from April 12, 2007, the Board finds that 
the criteria for a higher evaluation are also not met.  In 
order to warrant a higher evaluation during this period, the 
veteran would have to be found to have forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.  The report of 
the veteran's April 2007 VA examination showed no evidence of 
muscle spasm or guarding.  There was a pronounced lumbar 
lordosis.  Active flexion of the lumbar spine was 0 degrees 
to 60 degrees, with pain at 45 degrees.  Loss of motion on 
repetitive use reduced her flexion to 45 degrees.  Extension 
was 0 to 15 degrees.  The veteran reported that she could no 
longer extend her back after three repetitions of motion.  
Right lateral flexion was 0 to 20 degrees, down to 15 degrees 
on repetition, and left lateral flexion was 0 to 10 degrees.  
Right lateral rotation was 0 to 30 degrees, down to 0 to 20 
degrees on repetition, and left lateral rotation was 0 to 15 
degrees.  There is simply no evidence of record showing that 
the veteran's forward flexion of the thoracolumbar spine has 
at any time been 30 degrees or less, nor is there any 
evidence of anklyosis; as such, the Board finds that the 
criteria for a higher evaluation have also not been met for 
this time period.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings for both these times periods must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).







ORDER

Entitlement to an increased rating for low back pain, 
currently evaluated as 10 percent disabling prior to April 
12, 2007, and as 20 percent disabling from April 12, 2007, to 
include the issue of associated numbness and tingling in the 
lower extremities, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


